This cause was first submitted in this court on March 26, 1925, and upon May 12, 1925, was affirmed upon the record; there being no bill of exceptions. Upon motion and earnest solicitation by defendant, the affirmance was set aside, the cause restored to the docket, and certiorari awarded, ordering that a complete record in this case from the court below be sent up. The cause was again submitted here on November 5, 1925. The appeal is upon the record only. The proceedings appear regular in all things; therefore the judgment of the circuit court will stand affirmed. Affirmed.